Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/364869 
    
        
            
                                
            
        
    

Parent Data16364869, filed 03/26/2019 claims foreign priority to 18164052.5 , filed 03/26/2018

1.	Claims presented for examination: 1-20

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/23/2019 and 04/24/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-8 and 13-14 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Roesch et al.  (Pub. No. US 2014/0012881A1).

As to claim 1, Roesch discloses computer-implemented method for allocating columns of a table stored in a database system into at least two sets of columns, a first set and a second set , the data of the columns allocated to the first set being stored on a primary storage medium using a column-oriented data structure and the data of columns allocated to the second set being stored on a secondary storage medium using a row-oriented data structure (…characterized In that the method comprises the step of allocating the columns of the table to the first and the second set autonomously on the basis of a performance-cost model ((example performance factors that can be used to derive the base costs and the adaptation factors can include the impact of the number of aggregated …. performance factors for joins that consider tables in different store…) (paragraph 0049) and (each subset of attributes may include on or more columns.  In the illustrated example in FIG. 3b, the subset from of analytical queries 316 includes columns 314(1), 314(4) and the subset formed of frequent updates 318 includes…) (paragraph 0056).

As to claims 2, Roesch discloses method according to claim 1, wherein the step of allocating the columns is carried out repeatedly during operation of the database (paragraph 0049).



As to claim 4, Roesch discloses method according to claim 3, wherein the performance-cost model further takes into account costs for reallocating columns (performance factors for joins that consider tales in different stores…) (paragraph 0049).

As to claim 5, Roesch discloses method according to claim 1, wherein the step of allocating the columns comprises the step of: iteratively adding columns to the first set so that, in each iteration, a column is added to the first set that has not been added in a previous iteration and that, in accordance with the performance-cost-model, provides the largest performance gain per occupied space on the primary storage medium if it is added to the first set (fig. 3b, 320 and 322).

As to claim 6, Roerch discloses method according to claim 5, wherein the step of assigning the columns further comprises the step of: if the column that has not been added in a previous iteration and that, in accordance with the performance-cost-model, provides the largest performance gain per occupied space on the primary storage medium if it is added to the first set cannot be added because the total space occupied by all added columns would exceed the total space available on the primary storage medium, a column that has not been added in a previous iteration and that fits into the remaining space on the primary storage medium is added to the first set.



As to claim 8, Roerch method according to claim 1, wherein at least one of the columns of the table is manually pinned to the first set and therefore excluded from the step of allocating the columns of the table to the first and the second set autonomously on the basis of a performance-cost model (…characterized In that the method comprises the step of allocating the columns of the table to the first and the second set autonomously on the basis of a performance-cost model ((example performance factors that can be used to derive the base costs and the adaptation factors can include the impact of the number of aggregated …. performance factors for joins that consider tables in different store…) (paragraph 0049) and (each subset of attributes may include on or more columns.  In the illustrated example in FIG. 3b, the subset from of analytical queries 316 includes columns 314(1), 314(4) and the subset formed of frequent updates 318 includes…) (paragraph 0056).

As to claim 13, Reorch discloses database system configured to carry out a method according to claim 1 (database system) (paragraph 0001).

As to claim 14, Reorch discloses non-transitory computer readable medium storing a computer program that when executed by a processor controls a database system to carry out a method according to claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesch et al.  (Pub. No. US 2014/0012881A1) in view of Korupolu et al.  (Pub. No. US 2008/0262890 A1).

As to claim 9, Roesch discloses method according to claim 1 excepting for wherein the workload that the database has experienced during operation is determined based on historic workload data, in particular, using time series analysis.  Korupolu discloses wherein the workload that the database has experienced during operation is determined based on historic workload data, in particular, using time series analysis (when advance knowledge of the future workloads is not available, the control engine 110 can be adapted to use well-known time-series analysis techniques to analyze and forecast the workload behavior based on past historical values) (paragraph 0087).  This suggest the claim language wherein the workload that the database has experienced during operation is determined based on historic workload data, in particular, using time series analysis. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to modify Roesch to include wherein the workload that the database has experienced during operation is determined based on historic workload data, in particular, using time series analysis as disclosed by Korupolus to process the database operation.

6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesch et al.  (Pub. No. US 2014/0012881A1) in view of Mueller et al.  (Pub. No. US 2015/018305 A1).

As to claim 10, Roerch discloses method according to claim 1 excepting for wherein the data of the columns allocated to the first set is dictionary compressed along columns.  However, Mueller discloses wherein the data of the columns allocated to the first set is dictionary compressed along columns (this produces one or more tuning for the column should favor fast access, small dictionary size or fast merger) (paragraph 0241).  This suggests the claimed .

7.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesch et al.  (Pub. No. US 2014/0012881A1) in view of Hopeman, IV et al.  (Pub. No. US 2019/0095486 A1).

As to claim 11, Roerch discloses method according to claim 1 excepting for wherein the data of the columns allocated to the second set is uncompressed.  However, Hopeman, IV discloses wherein the data of the columns allocated to the second set is uncompressed (the join keys are the uncompressed/decompress values of code columns 602 and 706) (paragraph 0060).  This suggests the language of wherein the data of the columns allocated to the second set is uncompressed.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to include wherein the data of the columns allocated to the second set is uncompressed by Mueller in order to provide data to the database operation.

8.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesch et al.  (Pub. No. US 2014/0012881A1) in view of Zhou (Patent No. US 10,936,595 B2).
As to claim 12, Roerch discloses method according to claim 1 excepting for wherein the data of the columns allocated to the second set is page-wise compressed.  However, Zhou discloses wherein the data of the columns allocated to the second set is page-wise compressed (determining that a second predicate of the query comprises an evaluation against data of the decompressed column and one or more compressed columns of the join table, wherein the 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154